   Case 20-03404 Document 1-6 Filed in TXSB on 08/28/20 Page 1 of 7




                    ([KLELW
0D\HPDLOIURP&XUWLV)ORRGWR
 6KDKLG*KDXULUH: 7¶VFKDQJHVWR
                1'$
          Case 20-03404 Document 1-6 Filed in TXSB on 08/28/20 Page 2 of 7


From:                Flood, Curtis
To:                  Shahid Ghauri
Cc:                  Suellentrop, Gregory; Steve Schroeder
Subject:             RE: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL] Re: [EXTERNAL]Quick Call
Attachments:         image002.jpg
                     image003.jpg


Shahid,

We have also discussed this internally and cannot give W&T, or any other potential bidder, access to
stakeholders at this stage.
Again, we would welcome W&T’s participation in the process subject to a regular-way NDA, please let
us know if you will reconsider.

Best Regards,
Curtis

________________________
Curtis Flood
EVERCORE
2 Houston Center, Suite 1800
909 Fannin St., Houston, TX 77010
O: 713.427.5706
C: 917.455.2898
Curtis.Flood@Evercore.com



From: Shahid Ghauri <sghauri@wtoffshore.com>
Sent: Thursday, May 28, 2020 4:48 PM
To: Flood, Curtis <Curtis.Flood@Evercore.com>
Cc: Suellentrop, Gregory <Gregory.Suellentrop@Evercore.com>; Steve Schroeder
<sschro@wtoffshore.com>
Subject: RE: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL] Re: [EXTERNAL]Quick Call

Curtis,

We discussed this restriction at length internally and concluded that we must independently engage with
Arena’s lenders as a matter of due diligence. We must verify that the creditors will support the process
and sale.

Do you have a suggestion how we might do that?



Shahid Ghauri
Vice President, General Counsel and Corporate Secretary

+1 713 624 7279 (direct)
+1 713 922 6507 (mobile)
sghauri@wtoffshore.com
W&T Offshore, Inc.
Nine Greenway Plaza, Suite 300
Houston, TX, US 77046-0908



                                                                                                         001
          Case 20-03404 Document 1-6 Filed in TXSB on 08/28/20 Page 3 of 7


+1 (713) 626-8525 (main)
www.wtoffshore.com




A U.S. Company helping to safely supply energy for its Country
From: Flood, Curtis [mailto:Curtis.Flood@Evercore.com]
Sent: Thursday, May 28, 2020 2:18 PM
To: Shahid Ghauri
Cc: Suellentrop, Gregory; Steve Schroeder
Subject: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL] Re: [EXTERNAL]Quick Call

Shahid,

This process is no different than any other A&D or M&A process you have participated in and as such,
this NDA does not allow you to communicate with a seller’s lenders. We would welcome W&T’s
participation in this process if we can get aligned on a regular-way NDA, let us know if W&T wishes to
reconsider its position on this provision.

Best Regards,
Curtis

________________________
Curtis Flood
EVERCORE
2 Houston Center, Suite 1800
909 Fannin St., Houston, TX 77010
O: 713.427.5706
C: 917.455.2898
Curtis.Flood@Evercore.com



From: Shahid Ghauri [mailto:sghauri@wtoffshore.com]
Sent: Thursday, May 28, 2020 11:17 AM
To: Suellentrop, Gregory
Cc: Steve Schroeder
Subject: RE: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL] Re: [EXTERNAL]Quick Call


Greg,

Happy to discuss with Arena’s GC if you’d like, but we laid our position out in a letter to him last week and
that position has not changed.

If you want us to participate in this process, you must not restrict our ability to engage with Arena’s
creditors in any way. We will not an sign any NDA which attempts to do that, and as we said in our letter,
we will not consent to the disclosure of any data or information related to any fields in which we own an
interest as part of this process.

We are a natural buyer for these assets and are very interested in looking at them. Let’s resolve this
quickly so we can move into the data room.
Shahid Ghauri
Vice President, General Counsel and Corporate Secretary



                                                                                                         002
         Case 20-03404 Document 1-6 Filed in TXSB on 08/28/20 Page 4 of 7


+1 713 624 7279 (direct)
+1 713 922 6507 (mobile)
sghauri@wtoffshore.com
W&T Offshore, Inc.
Nine Greenway Plaza, Suite 300
Houston, TX, US 77046-0908
+1 (713) 626-8525 (main)
www.wtoffshore.com




A U.S. Company helping to safely supply energy for its Country
From: Steve Schroeder
Sent: Thursday, May 28, 2020 10:55 AM
To: Shahid Ghauri
Subject: FW: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL] Re: [EXTERNAL]Quick Call

Latest info from Evercore. Please respond consistent with our discussion.

Steve Schroeder
Senior Vice President and Chief Technical Officer

+1 713 624 7258 (direct)
+1 281 755 4078 (mobile)
+1 713 626 8527 (fax)
sschro@wtoffshore.com
W&T Offshore, Inc.
Nine Greenway Plaza, Suite 300
Houston, TX, US 77046-0908
+1 (713) 626-8525 (main)
www.wtoffshore.com




A U.S. Company helping to safely supply energy for its Country
From: Suellentrop, Gregory [mailto:Gregory.Suellentrop@Evercore.com]
Sent: Thursday, May 28, 2020 9:43 AM
To: Steve Schroeder
Cc: Smith, Parker; Flood, Curtis
Subject: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL] Re: [EXTERNAL]Quick Call

Steve,

As we start to schedule Dataroom Presentations, we wanted to reach out to see if we can get your team
involved in the process. Please let us know if there is any room to negotiate in regards to the prior version
of the NDA you submitted to the company. If needed, we’d be happy to set up another call with the
Arena’s General Counsel.

Please advise when you have a chance.

Best,
Greg

Greg Suellentrop
EVERCORE | O 713.427.5767 | M 832.206.3880 | Gregory.Suellentrop@evercore.com



                                                                                                         003
          Case 20-03404 Document 1-6 Filed in TXSB on 08/28/20 Page 5 of 7


From: Suellentrop, Gregory
Sent: Tuesday, May 26, 2020 10:26 PM
To: Steve Schroeder
Cc: Smith, Parker; Flood, Curtis
Subject: Re: [EXTERNAL]RE: [EXTERNAL] Re: [EXTERNAL]Quick Call

Steve,

The mark-up is not acceptable for this process and is not in line with A&D processes in
general. W&T will not receive any special treatment in this regard. Please execute the previous
version and revert if you wish to participate in the process.

Best,
Greg

Greg Suellentrop
Evercore | O 713.427.5767 | M 832.206.3880 | Gregory.Suellentrop@evercore.com


On May 26, 2020, at 5:07 PM, Steve Schroeder <sschro@wtoffshore.com> wrote:


         We have discussed internally and attached is an executed version of a NDA that is
         acceptable to W&T. I have also included a redline version to aid in the review of our
         changes.

         Steve Schroeder
         Senior Vice President and Chief Technical Officer

         +1 713 624 7258 (direct)
         +1 281 755 4078 (mobile)
         +1 713 626 8527 (fax)
         sschro@wtoffshore.com
         W&T Offshore, Inc.
         Nine Greenway Plaza, Suite 300
         Houston, TX, US 77046-0908
         +1 (713) 626-8525 (main)
         www.wtoffshore.com




         A U.S. Company helping to safely supply energy for its Country
         From: Suellentrop, Gregory [mailto:Gregory.Suellentrop@Evercore.com]
         Sent: Tuesday, May 26, 2020 1:08 PM
         To: Steve Schroeder
         Cc: Smith, Parker
         Subject: [EXTERNAL]RE: [EXTERNAL] Re: [EXTERNAL]Quick Call

         Steve,

         I hope you had a good Memorial Day Weekend. We wanted to touch base regarding the
         NDA. Have you had a chance to catch up with Land and Legal regarding its status? Please
         advise when you have a chance.

         Thanks,


                                                                                                   004
Case 20-03404 Document 1-6 Filed in TXSB on 08/28/20 Page 6 of 7


Greg

Greg Suellentrop
EVERCORE | O 713.427.5767 | M 832.206.3880 | Gregory.Suellentrop@evercore.com

From: Suellentrop, Gregory
Sent: Friday, May 22, 2020 6:26 PM
To: 'Steve Schroeder'
Cc: Smith, Parker
Subject: RE: [EXTERNAL] Re: [EXTERNAL]Quick Call

Steve,

Any movement on the NDA today? We were hoping to get it reviewed before the holiday.
Please advise when you have a chance and have a great weekend.

Best,
Greg

Greg Suellentrop
EVERCORE | O 713.427.5767 | M 832.206.3880 | Gregory.Suellentrop@evercore.com

From: Steve Schroeder [mailto:sschro@wtoffshore.com]
Sent: Friday, May 22, 2020 9:22 AM
To: Suellentrop, Gregory
Subject: [EXTERNAL] Re: [EXTERNAL]Quick Call

   CAUTION: This email originated from outside of Evercore. Do not click links or
   open attachments unless you recognize the sender and are expecting the
   attachment or link.

Greg,

I followed up with Lien and the consents to allow the disclosure of confidential
information was sent in error. At this time, Land and Legal are working the NDA.
Hopefully common ground can be struck sooner than later.

Sent from my iPhone


On May 21, 2020, at 12:31 PM, Suellentrop, Gregory
<Gregory.Suellentrop@evercore.com> wrote:

         Steve,

         Are you available for a quick call this afternoon?

         Greg Suellentrop
         Evercore | O 713.427.5767 | M 832.206.3880 | Gregory.Suellentrop@evercore.com


         The information contained in this email message is intended only for use of the individual or entity
         named above. If the reader of this message is not the intended recipient, or the employee or agent
         responsible to deliver it to the intended recipient, you are hereby notified that any dissemination,




                                                                                                                005
          Case 20-03404 Document 1-6 Filed in TXSB on 08/28/20 Page 7 of 7


                  distribution or copying of this communication is strictly prohibited. If you have received this
                  communication in error, please immediately notify us by email, and destroy the original message.

                  The information contained in this email and any attachment, including the names and email address of
                  any and all recipients, is subject to Evercore’s GDPR Privacy Notice, the full context of which can be
                  found here. Thank you




         The information contained in this email message is intended only for use of the individual or entity named above. If the
         reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the intended
         recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
         prohibited. If you have received this communication in error, please immediately notify us by email, and destroy the
         original message.

         The information contained in this email and any attachment, including the names and email address of any and all
         recipients, is subject to Evercore’s GDPR Privacy Notice, the full context of which can be found here. Thank you
         <2744_001.pdf>
         <3 AE NDA WT (200526 redline).docx>



The information contained in this email message is intended only for use of the individual or entity named above. If the reader of this
message is not the intended recipient, or the employee or agent responsible to deliver it to the intended recipient, you are hereby notified
that any dissemination, distribution or copying of this communication is strictly prohibited. If you have received this communication in error,
please immediately notify us by email, and destroy the original message.

The information contained in this email and any attachment, including the names and email address of any and all recipients, is subject to
Evercore’s GDPR Privacy Notice, the full context of which can be found here. Thank you




The information contained in this email message is intended only for use of the individual or entity named above. If the reader of this
message is not the intended recipient, or the employee or agent responsible to deliver it to the intended recipient, you are hereby notified
that any dissemination, distribution or copying of this communication is strictly prohibited. If you have received this communication in error,
please immediately notify us by email, and destroy the original message.

The information contained in this email and any attachment, including the names and email address of any and all recipients, is subject to
Evercore’s GDPR Privacy Notice, the full context of which can be found here. Thank you




                                                                                                                                        006
